Citation Nr: 1637528	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.   



REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a Board videoconference hearing in his March 2014 VA Form 9.  The hearing was scheduled for November 2015.  The Veteran failed to report to the scheduled hearing and the hearing request is considered withdrawn. See 38 C.F.R. §§ 20.702 (d), 20.704(d) (2016).

When this case was before the Board in December 2015, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the psychiatric claim as reflected on the title page.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND


Although the Board sincerely regrets the delay, further development is required before the claim on appeal is adjudicated.  

When the case was previously before the Board in December 2015 it was remanded for a VA examination.  The examiner was instructed to review the Veteran's treatment records from the Logan Vet Center and provide a medical opinion.  Treatment records from the Logan Vet Center documented the Veteran's mental health treatment, to include stressors, psychiatric symptoms, and a diagnosis of rule out PTSD.  In a January 2012 letter, the Veteran's therapist at the Logan Vet Center stated that the Veteran's psychiatric symptoms included flashbacks, insomnia, difficulty maintaining good relationships, night sweats, nightmares, isolation, and panic attacks.  The therapist explained that the Veteran's nightmares were about Vietnam.  The therapist also listed the Veteran's military duties, to include guarding and patrolling base camps and completing night convoys.  It was noted that he developed a fear of hostile military terrorist activity and feared for his life during his service in Vietnam.  

Pursuant to the December 2015 remand, the Veteran underwent a VA examination in April 2016.  The examiner noted that the Veteran's treatment records from the Vet Center were not available for review.  The examiner provided a diagnosis of unspecified anxiety disorder, but concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner opined that it was less likely than not that the Veteran's psychiatric disorder was incurred in or caused by service.  In support of the opinion the examiner noted the lack of service treatment records showing a psychiatric disturbance.  It was also noted that the onset of anxiety symptoms was 20 years after separation from service and that the Veteran had a consistent employment history.  

As noted above, the examiner was instructed to consider the Veteran's treatment records from the Vet Center.  Unfortunately, the examiner was unable to review the Veteran's Vet Center treatment records (even though there are in fact some Vet Center records already contained in the VBMS claims file).  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since substantial compliance has not been obtained, an additional remand is necessary.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including any Logan Vet Center treatment records.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any relevant Logan Vet Center treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, all pertinent evidence of record (to include all Vet Center records) must be made available to and reviewed by the April 2016 VA examiner to determine the nature and etiology of the Veteran's psychiatric disorder.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.  In this regard, the examiner should fully discuss all relevant evidence, to specifically include the above noted treatment records from the Logan Vet Center.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to any in-service disease, event, or injury.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




